Case 8:19-cv-01952-JLS-DFM Document 19 Filed 06/11/21 Page 1 of 1 Page ID #:308



                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA                        JS-6
                                CIVIL MINUTES – GENERAL

 Case No. 8:19-cv-01952-JLS-DFM                                         Date: June 11, 2021
 Title: Thadnisha Clark v. Kindred Healthcare Operating, LLC et al

  Present: Honorable JOSEPHINE L. STATON, UNITED STATES DISTRICT JUDGE

              Melissa Kunig                                          N/A
              Deputy Clerk                                      Court Reporter

 ATTORNEYS PRESENT FOR PLAINTIFF: ATTORNEYS PRESENT FOR DEFENDANTS:

               Not Present                                      Not Present

 PROCEEDINGS: (IN CHAMBERS) ORDER DISMISSING CASE

         On May 18, 2021, the Court ordered the parties to show cause why this case
 should not be dismissed for failure to file a Proposed Final Pretrial Conference Order in
 accordance with the Court’s Civil Trial Order. (OSC, Doc. 17.) On June 1, the parties
 submitted a joint report and declaration stating that this case should be dismissed because
 Plaintiff “joined the matter Michael Kirby, et al. v. Kindred Healthcare Operating, LLC,
 et al., Case No. CIVDS1708958, which is pending in San Bernardino County Superior
 Court, as a class representative and released all of her individual and representative
 claims as part of a class action and representative settlement in the Kirby lawsuit.”
 (Response, Doc. 18.)
         In light of the foregoing, the Court hereby DISMISSES the above-caption case
 with prejudice.




                                                              Initials of Deputy Clerk: mku



 ______________________________________________________________________________
                            CIVIL MINUTES – GENERAL                          1
